Battle, J. R. 'E. Lee Wilson brought suit against E. L. ' Sawyer in the chancery court of the Chickasawba District of Mississippi County, in this State, to quiet his title to a certain tract of land, described in his complaint, by setting aside a deed executed to the defendant by a county clerk, conveying such' tract to'him on account of his purchase thereof at a sale in the year 1895 of the tract in controversy and other lands returned delinquent and sold for the taxes of 1894. He admits the sale, the purchase by the defendant, and the execution of the deed, but insists that the sale is void for the following reasons: First. In the record of the list and notice of sale of lands delinquent for the year 1894, in parallel columns, appear the headings, names, pai'ts of section, section, township, range, acres, valuation, total taxes, 25 per cent, penalty, clerk’s fees, advertising', sheriff’s fees, total taxes, penalty and costs, and under these headings respectively are the following: Ozark Land Company, N. E. 9. U, 12, 127, 150, 2.25, .56, .15, .25, .10 and 3.31. He alleges that there is nothing to indicate what the figures 150, 2.25, .56, .15, .25, .10, 3.31 denominate;-that they may be dollars, or cents, or mills; but there is nothing to show that they indicate an amount of money at all. Second. The taxes are blended, that is, the State, county and other taxes are not kept separate, so that the owner can tell the amount of each tax he -was required to pay. Third. The collector failed to attach his affidavit to the delinquent list returned by him. Fourth. The assessor failed to indorse his special oath upon the assessment- books. Fifth.. The clerk failed to certify on the record of the list of delinquent lands and notice of sale “the length of time the sale was published before the second Monday in June then next ensuing.” The chancery court found the sale void, and set aside the deed; and the defendant appealed. First. The following is a copy of the record of the list of so much of the lands delinquent for the year 1894, in Mississippi County, Arkansas, as is involved in this suit, valuations, etc. [[Image here]] Lands in this State are assessed in dollars and cents. Taxes are payable only in money or its representative. “Our denominations of money are dollars, cents and mills — the dollars being stated in figures, in whole numbers, and the cents •and mills decimally, as .05 for five cents, and .005 for five mills.” In the foregoing list, under the heading clerk’s fees, we know that .15 means fifteen cents, under advertising .25 means twenty-five cents, and under sheriff’s fees, .10 ten cents, these being fees of such officers fixed by law and chargeable against lands sold for taxes. From this it appears that .56 under the heading .25 per cent, penalty means fifty-six cents, and 3.31 under total taxes, penalty and cost means three dollars and thirty-one cents, and 150 under the head of valuation is for one hundred and fifty dollars. This is common knowledge; and the delinquent list is sufficient. Second. There is no law prohibiting the blending of all taxes in a delinquent list of lands as published for sale. This is immaterial, and can not affect the owner. The .taxes and amount of each charged against the land can be readily. ascertained by reference to the tax books. Scott v. Watkins, 22 Ark. 556, 561. Third. There was no evidence that the collector failed to attach his oath to the list of lands returned by him delinquent, as required by law; and the deed executed by the clerk is prima facie evidence of that fact. Kirby’s Digest, § 7104. Fourth. The' tax sale was not invalidated by the failure of the assessor to take the special oath prescribed by section 6956 of Kirby’s Digest. Barton v. Lattourette, 55 Ark. 81. Fifth. The clerk certified on the record the length of time that the lands delinquent on account of the non-payment of the taxes of 1894 was advertised for sale before the second Monday in June, 1895. The sale was on the 10th of June, 1895. The clerk certified that the list of lands delinquent for such taxes was published in the Osceola Times, a newspaper published in the town of Osceola, Mississippi County, Arkansas, for two weeks, weekly, the first publication being on May 25th, the next June 1st, and the last June 8th, 1893, and was also published in the Mississippi County Democrat, a newspaper published in the town of Osceola, Mississippi County, Arkansas, the first publication being May 23d, the second May 30th, and the last June 6, 1895. The certificate shows the length of time for which the list was published for sale. The sale and deed are valid. Decree reversed, and the cause remanded with directions to the court to dismiss the complaint for want of equity.